Citation Nr: 0935768	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches to include migraine.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1968 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The claim of service connection is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


REMAND 

The Veteran seeks service connection for headaches, which he 
has described as migraine. 

The available service treatment records show that in December 
1968 the Veteran was hospitalized for a psychiatric illness.  
In the in-patient record, there is reference to two prior 
hospitalizations and the Veteran was subsequent transferred 
to another hospital for evaluation.  

No other service treatment records are available as reported 
by the National Personnel Records Center and the William 
Beaumont Army Medical Center.  Where the service treatment 
records are unavailable, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In a statement in support of claim on behalf of the Veteran, 
dated in May 2004, it is stated that the Veteran was 
hospitalized at Fort Bliss [William Beaumont Army Medical 
Center] and he was discharged from the hospital with a 
diagnosis of headaches. 

After service, VA records show that the Veteran was 
hospitalized in September 1977.  The "problem list" 
included recurrent severe headaches.  It was noted that the 
headaches were considered to be of psychogenic origin. 

Records of the Social Security Administration show that in 
July 2004 history included chronic headaches with 
approximately two migraines a year.

As it is asserted that the symptoms of headaches arise from 
service, a disability manifested by headaches, however 
diagnosed, must also be included in the claim.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (In a claim for a mental 
disorder, the Veteran had neither the legal nor medical 
knowledge to narrow the universe of his claim or his current 
condition and the claim must rather be considered a claim for 
any mental disability.).  For this reason, further procedural 
and evidentiary development is needed. 

In a rating decision in March 2009, the RO granted service 
connection for major depressive disorder.  With the grant of 
service connection for major depressive disorder, the record 
raises the question of secondary service connection, and the 
competent evidence of record is insufficient to decide this 
theory of the claim and further evidentiary development is 
needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action. 

1. Ensure VCAA compliance on the claim 
of service connection for a disability 
manifested by headaches other than 
migraine and on the claim of secondary 
service connection. 



2. Afford the Veteran a VA neurology 
examination to determine: 

Whether the Veteran currently has 
headaches and, if so, whether the 
headaches are: 

a). Subjective; 
b). A manifestation of organic 
pathology; or, 
c). Of psychogenic origin associated 
with the service-connected major 
depressive disorder. 

The claims folder must be made 
available to the examiner. 

3. After the above development is 
completed, adjudicate the claim to 
include service connection for a 
disability, disease or injury, 
manifested by headaches and secondary 
service connection.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


